Case 4:19-cv-00402-ALM Document 60-10 Filed 10/01/19 Page 1 of 2 PageID #: 930




                      Exhibit 10
                                               <h4><b>Google Calendar Sync</b></h4>
                                             - <h6 class="margin-t-10">AUGUST
                                 Case 4:19-cv-00402-ALM
                                               v-00402     Document
                                                         Document             2018 -10/01/19
                                                                      60-10 Filed
                                                                    1-10             AUGUST 2018</h6>
                                                                                              Page 2 of 2 PageID #: 931
                                                <p class="font-lite-black">
                                                        It was a simple project assignment given by CONRATI made on VUEJS. It's major aim was to sync
Google calendar into client application to manage hourly events.
                                                </p>
                                                <br>

                                               <ul class="list margin-b-30">
                                                       <p class="font-lite-black">Technologies Used</p>
                                                       <li>VUE</li>
                                               </ul>
                                               <a href="https://github.com/Saurabh0707/Google-calender-Sync" target="_blank" class="btn btn-block btn-
social btn-github">
                                                        <span class="fab fa-github"></span> Watch
                                                </a>
                                        </div><!-- work -->
                                        <div class="portfolio-section margin-b-50">
                                                <h4><b>YouTube Trends</b></h4>
                                                <h6 class="margin-t-10">AUGUST 2018 - AUGUST 2018</h6>
                                                <p class="font-lite-black">
                                                        This project is based on YOUTUBE API V3 and built over PUGJS and ExpressJS. It brings together
trending videos of all the countries present on you tube. Just select your country and the trending video will appear.
                                                </p>
                                                <br>

                                               <ul class="list margin-b-30">
                                                       <p class="font-lite-black">Technologies Used</p>
                                                       <li>Express</li>
                                                       <li>PUGJS</li>
                                                       <li>YouTube API V3</li>
                                               </ul>
                                               <a href="https://github.com/Saurabh0707/youtube-trends" target="_blank" class="btn btn-block btn-social
btn-github">
                                                        <span class="fab fa-github"></span> Watch
                                                </a>
                                        </div><!-- work -->
                                        <div class="portfolio-section margin-b-50">
                                                <h4><b>Raw Material Entry System</b></h4>
                                                <h6 class="margin-t-10">JUNE 2018 - JULY 2018</h6>
                                                <p class="font-lite-black">
                                                        The project was being developed under Reliance Industry Limited that can be used to calculate the
weight of raw materials enting into the factory. The project was developed on Python and Django-REST.
                                                </p>
                                                <br>

                                               <ul class="list margin-b-30">
                                                       <p class="font-lite-black">Technologies Used</p>
                                                       <li>Angular 5</li>
                                                       <li>Django and Python</li>
                                               </ul>
                                               <a href="" target="_blank" class="btn btn-block btn-social btn-github disabled">
                                                       <span class="fab fa-github"></span> Watch
                                               </a>
                                       </div><!-- work -->
                                       <div class="portfolio-section margin-b-50">
                                               <h4><b>KARYA PROPERTY MANAGEMENT SYSTEM</b></h4>
                                               <h6 class="margin-t-10">MARCH 2018 - JULY 2018</h6>
                                               <p class="font-lite-black">
                                                       It is a property management tool being developed by RMgx.
                                                       It consists of all the utilities required for online property dealing.
                                                       It was first biggest project of RMgX and Expedian Inc and I worked as a Laravel and Angular
Developer.
                                                       This project was is being maintained over a private gitlab repository.
                                               </p>
                                               <br>

                                               <ul class="list margin-b-30">
                                                       <p class="font-lite-black">Technologies Used</p>
                                                       <li>ANGULAR 5</li>
                                                       <li>Laravel 5.*</li>
                                                       <li>KARMA</li>
                                                       <li>JASMINE</li>
                                                       <li>PHPUNIT</li>
                                                       <li>AMAZON EC2</li>
                                               </ul>
                                               <a href="" target="_blank" class="btn btn-block btn-social btn-github disabled">
                                                       <span class="fab fa-github"></span> Watch
                                               </a>
                                       </div><!-- work -->
                                       <div class="portfolio-section margin-b-50">
                                               <h4><b>HumGenie Examination Portal</b></h4>
                                               <h6 class="margin-t-10">OCTOBER 2017 - JANUARY 2018</h6>
                                               <p class="font-lite-black">
                                                       It was a simple examination portal for HumGenie Clients for easily conducting and hosting online
tests.
                                               </p>
                                               <br>

                                               <ul class="list margin-b-30">
                                                       <p class="font-lite-black">Technologies Used</p>
                                                       <li>JAVASCRIPT & Jquery</li>
                                                       <li>CodeIgniter</li>
                                                       <li>Css and Bootstrap</li>
                                                       <li>CKEditor</li>
                                               </ul>
                                               <a href="https://github.com/Saurabh0707/HumGenieRaw" target="_blank" class="btn btn-block btn-social btn-
github">
                                                       <span class="fab fa-github"></span> Watch
                                               </a>
                                       </div><!-- work -->
                                       <div class="portfolio-section margin-b-50">
                                               <h4><b>Embedded WhatsApp Messenger</b></h4>
                                               <h6 class="margin-t-10">AUGUST 2018 - AUGUST 2018</h6>
                                               <p class="font-lite-black">
